     Case 2:20-cv-00814-KJD-VCF Document 10 Filed 07/10/20 Page 1 of 6




 1
 2
 3
 4
 5
 6                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
 7
 8   SO, LLC dba EAGLE PROMOTIONS    )                             Case # 2:20-cv-00814
                                     )
 9                                   )
                                     )                             VERIFIED PETITION FOR
10                  PIaintiff(s),    )                             PERMISSION TO PRACTICE
                                     )                             IN THIS CASE ONLY BY
II            vs.                    )                             ATTORNEY NOT ADMITTED
     GOLDEN RATIO TECHNICAL          )                             TO THE BAR OF THIS COURT
12   MANAGEMENT SERVICES, an unknown )                             AND DESIGNATION OF
     entity, ET AL.                  )                             LOCAL COUNSEL
13                                   )
                    Defendant(s).    )
14                                                                 FILING FEE IS $250.00
15
16                      Patrick D. Sheridan          , Petitioner, respectfully represents to the Court:
                        ( name of petitioner)
17
              1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                     BONDS ELLIS EPPICH SCHAFER JONES LLP
19                                                    (firm name)

20    with offices at                           420 Throckmorton Street, Suite 1000
                                                           (street address)
21
                         Fort Worth                    i
                                                           Texas                                   76102
22                         (city )                                       (state)                 (zip code)

23                 817-405-6900                     patrick.sheridan @ bondsellis.com
       (area code + telephone number)                          ( Email address)
24
             2.         That Petitioner has been retained personally or as a member of the law firm by
25
             Golden Ratio Management Corp.                   to provide legal representation in connection with
26                      [client(s)]

27    the above-entitled case now pending before this Court .
28                                                                                                         Rev. 5 / 16
     Case 2:20-cv-00814-KJD-VCF Document 10 Filed 07/10/20 Page 2 of 6




 1           3.      That since         11/4/2011          , Petitioner has been and presently is a
                                          (date)
 2    member in good standing of the bar of the highest Court of the State of Texas
                                                                                           ( state)
 3    where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4    from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5    possession of the United States in which the applicant has been admitted to practice law certifying
 6    the applicant's membership therein is in good standing.
 7           4.      That Petitioner was admitted to practice before the following United States District
 8    Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9    of other States on the dates indicated for each, and that Petitioner is presently a member in good
10    standing of the bars of said Courts.
II                           Court                              Date Admitted            Bar Number
12                 Northern District of Texas                      9/5/2013                 24079321

13                 Eastern District of Texas                      1 /23/2012                24079321

14
15
16
17
18
19
             5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
      nor any suspension of any license, certificate or privilege to appear before any judicial , regulatory
21
      or administrative body, or any resignation or termination in order to avoid disciplinary or
22
      disbarment proceedings, except as described in detail below:
23    Mone.
24
25
26
27
28                                                      2                                             Rev. 5 / 16
     Case 2:20-cv-00814-KJD-VCF Document 10 Filed 07/10/20 Page 3 of 6




 1             6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give
 2    particulars if ever denied admission ):
 3    'lone.
 4
 5
 6             7.       That Petitioner is a member of good standing in the following Bar Associations.
 7    state Bar of Texas

 8
 9
10             8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11 -2
11                     -
      (formerly LR 1A 10 2 ) during   the past three (3) years in the following matters: (State "none" i f n o applications.)
12    Date of Application                   Cause                         Title of Court                  Was Application
                                                                        Administrative Body                 Granted or
13                                                                        or Arbitrator                       Denied

14              None
15
16
17
18
19                         ( If necessary, please attach a statement of additional applications)
20             9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21    State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22    extent as a member of the State Bar of Nevada.
23             10.      Petitioner agrees to comply with the standards of professional conduct required of
24    the members of the bar of this court.
25             11 .     Petitioner has disclosed in writing to the client that the applicant is not admitted to
26    practice in this jurisdiction and that the client has consented to such representation .
27
28                                                               3                                                  Rev. 5 16
     Case 2:20-cv-00814-KJD-VCF Document 10 Filed 07/10/20 Page 4 of 6




 1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2    FOR THE PURPOSES OF THIS CASE ONLY.
 3
 4                                                                     Petitioner’s signature
      STATE OF Texas                          )
 5                                            )
      COUNTY OF              Tarrant
 6
 7                 Patrick D. Sheridan       , Petitioner, being ftfst duly sworn, d oses and says:
 8    That the foregoing statements are true.
 9
                                                                       Petitioner’s 4ignature
10    Subscribed and sworn to before me this
11
12
                   day of   j                         .    2o 2zO       •


13                                                                                TRffVA WESLEY
                      Notary Public or Clerk oJkJZourt                        Notary PuMc, 8tt» <rfTixM

                                                                                                - --
14                                                                               Notary ID 13168062 3

15
                                                                                           *.
                                                                              My ComriMtaiE 06 21 2022


16                    DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF THIS COURT AND CONSENT THERETO.
17
              Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
      believes it to be in the best interests of the client(s) to designate        Andrea M. Gandara               ,
19                                                                                ( name of local counsel )
      Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
      above-entitled Court as associate resident counsel in this action . The address and email address of
21
      said designated Nevada counsel is:
22
23                                          400 S. 4th Street, Suite 300
                                                    (street address)
24
                        Las Vegas                     , Nevada                                          89101
25                       (city )                                       (state)                         (zip code)
26              702.791 .0308                             agandara@ nevadafirm.com
       (area code + telephone number)                          ( Email address)
27
28                                                          4                                                 Rev. 5/16
Case 2:20-cv-00814-KJD-VCF Document 10 Filed 07/10/20 Page 5 of 6




           10th        July           20
       Case 2:20-cv-00814-KJD-VCF Document 10 Filed 07/10/20 Page 6 of 6




                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

July 01, 2020



Re: Patrick Daniel Sheridan, State Bar Number 24079321


To Whom It May Concern:

This is to certify that Patrick Daniel Sheridan was licensed to practice law in Texas on November 04,
2011, and is an active member in good standing with the State Bar of Texas. "Good standing" means
that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
